Title: William Smith Shaw to Abigail Adams, 2 April 1798
From: Shaw, William Smith
To: Adams, Abigail


        
          
            My dear Aunt.
            Cambridge April 2d. 1798
          
          Some lover of your nephews happiness, last thursday added something to the fragment of life, by placing in my hands your agreeable favor of March 20th. The pamphlet sent me, I give you my sincere thanks. Is not Mr. Pickering the author. As soon as I read it, I thought I could see in it his simple style and forcible reasoning. I had read both Scipio and Munroes view, before I received your letter, and think that the latter ought to be hung, even if he were guilty of no other crime than, that of thus betraying the secrets of our government.
          I am sorry that my dear aunt should have so poor an opinion of the goodness of her nephews heart— I regret that she should think me so much of the Frenchman, as to suppose it were possible I could throw any sarcasm against the married state—a state which I have ever considered, as the foundation of community and the chief band of society, without which I sincerely believe there is no true solid happiness. I wanted to tell you, that my sister M was soon to be maried, the metaphor, to which you refer, came into my head— I was rather in a hurry, and immediately wrote it down, with out considering its propriety. I have since thought of it, and acknowledge it improper, but must beg of you to believe, that nothing was more opposite or distant from the sentiments of my heart, than any sarcasm against so holy, so sacred an institution.
          Monday I went to the town meeting, called to take into consideration the allarming situation of publick affairs &c. You may easily believe that I was not a little provoked to see upwards of an hundred assembled, the most ignorant, unpricipled crew under Gods earth, to decide an interesting national question. I there heard men arraigning the administration of government, whom I knew did not understand half of the terms they used. Very few of the voters knew but little more than the boy of the jacobin, who after waiting on an entertainment of that society, & hearing their execrations against

Mr. Jays treaty being ordered in the evening to bring their carriages, burst into tears, begged of his master to excuse him from going, for he was afraid the treaty would catch him. There were lies there told which, would have ashamed even the devil himself. Dr. Hill, little in body and mind, and Judge Dana were the principle speakers. The latter spoke near an hour with elegance and energy. The former was very voluble in words, but as for his ideas, they were like needles hid in the hay. You may search all the day before you find them, & when you have them, they are not worth the search.
          Congress, as usual, seem to be doing little or nothing. They seem to forget that they are not the representatives of sansculotte Frenchmen, but of indepenent Americans. Why do they not put themselves in a defensive state? I believe the French would never have been such ravenous wolves, had they not seen so many of the Americans mere passive sheep. How can congress quetly set and see their country calumniated—their ministers insulted by an unprincipled, plundering, ferocious, bloody and tyranical nation,—a nation, whose government is anarchy, whose religion is atheism? This passive spirit is not confined to congress alone. The whole country seem to forget that they are men—that they have rights, which they ought to assert— which should not be violated with impunity. Every one ought to rise, indignant at the insults we have received. I should glory this moment, lame and weak as I am; in shouldering my firelock & swearing on the alter of my country, to fight the enemy, as long, as there was a particle of me left or a drop of blood to shed.
          The federalists here do not sufficiently exert themselves to inform the people. We have very few good political pices in the Mercury or Centinel. We have not even the debates of congress. The chronicle, that speaking trumphet of the devel, is always filled with inflaming pieces, calculated to deceive ignorant people. Men of abilities ought not at the present time to live in retirement. I am an uninformed— unexperienced youth, but were “I a Fisher Ames or a Hamilton I should think myself almost a traitor to my country if I remained buried in my farm or spending my time pleading at the bar.”
          I suspect there are some jacobinical villains, postmasters between Boston & N.C. Williams from N.C. an intimate friend and classmate of mine, anxious that his father should read some of our Nothern papers, subscribed for the Mery. & Cenl. His father has written to him repeatedly, that the chronle. comes regularly twice a week, but that he does not receive more than a third of his papers. Russell & Minns botho say they send them regularly twice a week.
          
          Our frigate constitution, though crushed, like Hercules of old, in infancy in its cradle, is I am told almost ready for sail, and for strength & elegance is almost unequalled.
          I am very anxious to see the letters from our commissioners I suspect
          
            “They will a tale unfold, whose lightest word
            Will harrow up my soul, freeze my young blood,”
          
          Have you heard from my cousins abroad lately. How does Cousin John’s wife do? Where is Johnson? I sincerely pitty the poor fellow? He is very poorly calculated for his situation. His ideas were always too aristocratical, to please even me & I have told him so repeatedly.
          We have now completed our college studies & are excused from all college exercises. The day (21st of June) will soon be present, when I shall leave this seat of science. To me that day will be a day of sorrow. To leave the tender and affectionate smiles of some of my worthy classmates is my aunt, melancholy in the extreme. The idea I love not to cherish, but it is an idea which often obtrudes on the social hour—which makes its appearance when unlooked for, & when combined with the future prospects of my life, makes me miserable indeed. It was not for man to anticipate evil, but it impossible to prevent it. I have been pecularly happy, during my college life, in selecting a worthy few for my particular friends. & the tie is now drawn so close, that to dissever it, will be like dissevering a limb. We have lived, my aunt, like a band of brothers and the only point we ever contended was, who loved the most.
          I have read all the debates on foreign intercouse, except Mr. Harper’s, of which I have heard much said. If you have the paper by you, which contains it or any of Porcupines & it is not too much trouble I wish you would send them to me
          I wish my Aunt would write to me more frequently, I am sure she would, if she knew how much pleasure, her letters always give me.
          Please to me remember me affectionately to Uncle & cousin.
          I have written you a long unconnected letter—I feel almost ashamed to send it.
          You must, my dear aunt, accept the little all I have to offer, as freely as I give it; my love, esteem & gratitude which are indeed sincerely yours.
          
            Wm S Shaw
          
        
        
          I have just received a letter from my mother, all are well but my dear sister & she continues unwell yet.
          
          
        
       